Hayes
(dissenting in part). I respectfully dissent in part. Contrary to the majority’s characterization of the accident as a “slip and fall,” the undisputed evidence establishes that Richard P. Matthewson (plaintiff) fell as he descended into an excavation by means of a makeshift staircase consisting of large wooden pallets stacked on a rock. That “excavation posed ‘the type of elevation-related risk for which Labor Law § 240 (1) provides protection’ ” (Bockmier v Niagara Recycling, 265 AD2d 897, quoting Covey v Iroquois Gas Transmission Sys., 89 NY2d 952, 954). Further, the evidence that the makeshift staircase provided the only means .of access to the worksite and *957that no other safety devices were provided establishes that “the absence of or defect in a safety device was the proximate cause of [plaintiffs] injuries” (Felker v Corning Inc., 90 NY2d 219, 224). Thus, I would affirm those parts of the order granting plaintiffs’ motion for partial summary judgment on the Labor Law § 240 (1) claim and denying that part of defendants’ cross motion for summary judgment dismissing that claim. I agree with the majority that Supreme Court erred in denying that part of defendants’ cross motion seeking summary judgment dismissing the Labor Law § 200 and common-law negligence claims. (Appeal from Order of Supreme Court, Erie County, Sedita, Jr., J. — Summary Judgment.) Present — Green, J. P., Hayes, Hurlbutt and Kehoe, JJ.